                 Case 2:21-cv-00217-RJB Document 2-1 Filed 03/04/21 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JOHN ROBERT DEMOS JR.,

 9                             Petitioner,               Case No. C21-0217-RJB-MAT

10          v.                                           ORDER OF DISMISSAL

11   DONALD R. HOLBROOK, et al.,

12                             Respondents.

13

14          Having reviewed the Report and Recommendation of the Honorable Mary Alice Theiler,

15   United States Magistrate Judge, any objections or responses to that, and the remaining record,

16   the Court finds and ORDERS:

17          (1)      The Court ADOPTS the Report and Recommendation;

18          (2)      This action is DISMISSED without prejudice;

19          (3)      Petitioner’s motion to proceed in forma pauperis (Dkt. 1) is DENIED as moot;

20   and

21   \\

22   \\

23   \\




     ORDER OF DISMISSAL - 1
                Case 2:21-cv-00217-RJB Document 2-1 Filed 03/04/21 Page 2 of 2




 1          (4)     The Clerk is directed to send copies of this Order to the parties and to Judge

 2   Theiler.

 3          Dated this            day of                             , 2021.

 4

 5                                                        ROBERT BRYAN
                                                          United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
